Ewing, C. J.
This certiorari is brought by the plaintiffs- in the action before the co.urt for the trial of small causes.
The entry made by the justice on his docket, after hearing the evidence and allegations of the parties and taking time to advise, is in the following words:
“ 16th of May, 1829, I proceeded and gave judgment in favor of the defendant against the plaintiffs for eighty-seven and a half cents costs, and dismissed the suit.”
After having heard the merits of the cause, the justice was not authorized, as there was no want of jurisdiction, to dismiss the suit. He should have rendered a judgment for one of the parties. .
Reversed.